In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1906
PLATINUM SUPPLEMENTAL INSURANCE, INC.,
                                                  Plaintiff-Appellee,

                                 v.

GUARANTEE TRUST LIFE INSURANCE COMPANY,
                                   Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
     Nos. 17-cv-08872 & 18-cv-03109 — Robert M. Dow, Jr., Judge.
                     ____________________

    ARGUED JANUARY 13, 2021 — DECIDED MARCH 2, 2021
                ____________________
   Before FLAUM, BRENNAN, and SCUDDER, Circuit Judges.
    FLAUM, Circuit Judge. The current dispute is the latest in a
string of lawsuits involving plaintiff Platinum Supplemental
Insurance, Inc. (“Platinum”) and defendant Guarantee Trust
Life Insurance Company (“GTL”). In 2002, GTL and Platinum
began their professional relationship when GTL engaged
Platinum to market its insurance products through a “Mar-
keting Agreement.” After a customer sued both parties in a
costly lawsuit, GTL terminated the Marketing Agreement.
2                                                 No. 20-1906

The parties then entered their first settlement agreement, the
“2015 Settlement Agreement.” Around the same time, GTL
sued Platinum for breaching the Marketing Agreement. In ar-
bitration, GTL and Platinum settled their disputes in a second
settlement agreement, the “2017 Settlement Agreement.” That
agreement resolved all their claims that had and could have
been brought in that litigation. It further provided for “rea-
sonably proportionate” attorneys’ fees to the prevailing party
in any future litigation.
    Two and a half months before the parties executed the
2017 Settlement Agreement, another customer had sued GTL
in Missouri. After the 2017 Settlement Agreement took effect,
GTL filed a third-party complaint against Platinum in that
Missouri lawsuit based on claims that Platinum breached the
Marketing Agreement. In turn, Platinum sued GTL in the dis-
trict court because the claims in the third-party complaint
mirrored those already resolved by the 2017 Settlement
Agreement and were therefore barred. The district court
granted Platinum summary judgment and awarded it
$108,445.10 in attorneys’ fees—or 150% of the underlying
damages award. We affirm the district court’s grant of sum-
mary judgment because the 2017 Settlement Agreement bars
the claims in GTL’s third-party complaint. We also affirm the
grant of attorneys’ fees because the award is “reasonably pro-
portionate” to the underlying damages.
                     I.   Background
    Platinum markets and sells insurance policies. GTL is a
mutual reserve company that underwrites insurance policies.
In 2002, Platinum and GTL entered into the Marketing Agree-
ment for Platinum to exclusively market and sell certain in-
surance products underwritten by GTL. Section 17 of the
No. 20-1906                                                                  3

Marketing Agreement contained an arbitration clause requir-
ing all disputes arising from the Marketing Agreement to “be
submitted to binding, non-appealable arbitration.” The agree-
ment also contained an indemnification clause stating that
Platinum would indemnify GTL for any liability connected to
its conduct governed by the Marketing Agreement. Finally,
the Marketing Agreement incorporated GTL’s Advertising
Policy and Code of Ethical Market Conduct by reference.
    Platinum and GTL’s business relationship began to dete-
riorate when both parties were sued in Colorado by a dissat-
isfied customer. Platinum had engaged Joanna Gaylord as
one of its “Independent Solicitors.”1 Gaylord made a presen-
tation to Michael Casper in August 2010. Casper expressed
concerns that prior arterial blockages in his legs would dis-
qualify him from coverage as advertised, but Gaylord reas-
sured him he would be covered. Consequently, Casper
bought the policy, only to have GTL later deny him benefits
when he was diagnosed with prostate cancer.
    This denial of benefits gave rise to a Colorado state court
lawsuit, the “Casper Litigation,” in which Casper sued GTL
for unreasonable denial of benefits and breach of contract. As
part of this lawsuit, Casper also sued Gaylord and Platinum
for negligent misrepresentation and fraud connected to their
marketing of the policy he bought, but he settled with both.
The case therefore went to trial as to GTL, which revealed that

    1 Platinum could procure applications for GTL’s insurance policies
through “Independent Solicitors,” defined in the Marketing Agreement as
“licensed brokers, agents, sub-agents, marketing companies or any entity
that has authority to act as agent or broker who is legally authorized to
legally solicit insurance in a particular state and is appointed with the state
by GTL.”
4                                                  No. 20-1906

Platinum had used aggressive marketing tactics and certain
materials that GTL had not pre-approved, as required under
the Marketing Agreement. The trial court directed a verdict
for Casper on his breach of contract claim against GTL. The
jury then awarded him $1,716,799.40, and the court awarded
$281,197.00 in attorneys’ fees.
    GTL terminated the Marketing Agreement effective July
17, 2015, because of Platinum’s misconduct precipitating the
Casper Litigation, and the parties entered into the 2015 Settle-
ment Agreement to begin to resolve the disputes between
them. The 2015 Settlement Agreement contained an arbitra-
tion clause providing that any disputes must be “resolved
through arbitration as delineated in the Marketing Agree-
ment.” However, section 10 of the 2015 Settlement Agreement
specifically listed “Excluded Matters” that were “not in-
tended to be encompassed by this Settlement Agreement,”
meaning those matters could later be brought in litigation.
Listed exclusions included “[s]uch indemnification rights as
GTL may have, if any, arising out of existing and future claims
as may from time to time be asserted against GTL attributable
to the conduct of Platinum agents, brokers and representa-
tives in connection with the offering and sale of insurance pol-
icies.”
    In December 2015, with the Casper Litigation still unfold-
ing, GTL sued Platinum and its president and chief executive
officer, Wayne A. Briggs, in the Circuit Court of Cook County,
the “Cook County Litigation,” for fraud, breach of contract,
and breach of fiduciary duty, asking for rescission of the Mar-
keting Agreement. The seven-count complaint alleged, inter
alia, breaches of the Marketing Agreement and various com-
mon law duties connected to Platinum’s training and
No. 20-1906                                                           5

supervision of its agents marketing GTL’s insurance policies
and a violation of GTL’s Advertising Policy and Code of Eth-
ical Market Conduct. One allegation, for example, posited
that Platinum “recklessly disregarded that its supervision,
management and training of its employees and the Independ-
ent Solicitors created the risk that applications would not be
solicited and procured in compliance with all applicable local,
state and federal laws and regulations and/or any rules and
requirements established by GTL.” GTL thus sought all dam-
ages for what it “suffered, and continues to suffer, as a direct
and proximate result of Platinum’s breaches of the Marketing
Agreement.” Specifically, GTL sought “the loss of use of
amounts GTL paid in compensation and commissions to Plat-
inum for services that it was obligated to, but did not provide;
i.e., the solicitation and procurement of applications in com-
pliance with all applicable local, state and federal laws and
regulations and any rules and requirements established by
GTL.”
   On a motion by Platinum and Briggs, the state trial court
compelled GTL and Platinum to arbitrate their dispute, in-
voking the arbitration clauses from both the then-terminated
Marketing Agreement and the 2015 Settlement Agreement.2
The Illinois Appellate Court affirmed that decision. GTL filed
a petition for leave to appeal to the Illinois Supreme Court,
but in the interim the parties reached a new settlement, the
2017 Settlement Agreement, rendering the petition moot.
   The Circuit Court of Cook County approved the 2017 Set-
tlement Agreement and dismissed the action with prejudice


   2  The counts brought against Briggs were stayed pending the arbitra-
tion between GTL and Platinum because GTL had no contract with Briggs.
6                                                  No. 20-1906

on March 31, 2017, stating the “parties agree that all claims
that were filed or could have been filed in the Cook County
litigation shall be deemed settled and resolved.” The 2017 Set-
tlement Agreement itself contained nearly identical language:
“all claims that were filed or could have been filed in the Cook
County litigation shall be deemed to be settled and resolved
by this AGREEMENT.” Relevant on appeal, the agreement
also rescinded section 10 of the 2015 Settlement Agreement,
terminating GTL’s previous reservation of the right to pursue
indemnification claims through litigation. It further provided
that “[t]he Parties agree that the prevailing Party in any law-
suit brought to enforce this Agreement shall be awarded its
reasonable costs and attorneys’ fees, but such an award must
be reasonably proportionate to the ultimate relief secured by
the prevailing Party.”
    On the tail end of the Cook County Litigation, on Decem-
ber 8, 2016, GTL-insured Thomas Grisham brought another
lawsuit against GTL in federal court in Missouri, the “Mis-
souri Litigation.” He sued for: breach of contract for GTL im-
properly refusing to pay benefits owed to Grisham under a
policy sold by Platinum and underwritten by GTL; defama-
tion by GTL; and, under Missouri statutory law, a “vexatious
refusal to pay.” This lawsuit arose two and a half months be-
fore the 2017 Settlement Agreement’s approval and the re-
lated dismissal of the Cook County Litigation in March 2017.
    In October 2017, several months after the parties entered
into the 2017 Settlement Agreement, GTL responded in the
Missouri Litigation by filing a third-party complaint against
Platinum for indemnification and contribution based on Plat-
inum’s alleged breaches of the Marketing Agreement and
No. 20-1906                                                           7

Fraud.3 GTL alleged that Platinum failed to ensure its contrac-
tors’ compliance with applicable “laws and regulations,”
GTL’s “rules, guidelines, and requirements” for advertising
its insurance products, and GTL’s Code of Ethical Market
Conduct.
    We now arrive at the instant lawsuit, which began when
Platinum, invoking diversity jurisdiction, sued GTL in the
Northern District of Illinois alleging that GTL breached the
2017 Settlement Agreement by filing the third-party com-
plaint in the Missouri Litigation. Platinum then moved for
summary judgment, arguing the claims for contribution and
indemnification in the third-party complaint are barred by the
2017 Settlement Agreement because they could have been
filed in the Cook County Litigation and because res judicata
applied. The district court found for Platinum on both
grounds. Securing this favorable judgment, Platinum invoked
the 2017 Settlement Agreement to file a fee petition for “rea-
sonably proportionate” attorneys’ fees. The district court ac-
cepted briefing from both parties and awarded Platinum
$108,445.10 in attorneys’ fees.
                        II.    Discussion
        A. Summary Judgment
    The first issue on appeal is whether the district court’s
grant of summary judgment was proper. “We review a dis-
trict court’s summary judgment ruling de novo and consider
the facts and draw all inferences in the light most favorable to
the nonmoving party.” Troyer v. Nat’l Futures Ass’n, 981 F.3d

    3At some point, GTL and Grisham settled the underlying dispute in
the Missouri Litigation, leaving only the dispute between GTL and Plati-
num in the third-party complaint.
8                                                   No. 20-1906

612, 615 (7th Cir. 2020). Summary judgment is proper where
“there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a). The district court granted summary judgment
on two independent bases: that (1) the 2017 Settlement Agree-
ment and (2) res judicata barred GTL’s claims. We reach only
the district court’s first conclusion that GTL’s claims in its
third-party complaint were barred under the 2017 Settlement
Agreement because those claims “could have been filed in the
Cook County litigation.”
    We are called upon to interpret the meaning of the 2017
Settlement Agreement, which by its own terms “shall be con-
strued under the law of the State of Illinois.” Under Illinois
law, “a settlement agreement is considered a contract, and
construction and enforcement of settlement agreements are
governed by principles of contract law.” Cannon v. Burge, 752
F.3d 1079, 1088 (7th Cir. 2014) (citing Cushing v. Greyhound
Lines, Inc., 991 N.E.2d 28, 92 (Ill. App. Ct. 2013)). Likewise,
contract law governs a release within a settlement agreement.
See id. (citing Farm Credit Bank of St. Louis v. Whitlock, 581
N.E.2d 664, 667 (Ill. 1991); Rakowski v. Lucente, 472 N.E.2d 791,
794 (Ill. 1984)). “Where a written agreement is clear and ex-
plicit, a court must enforce the agreement as written. Both the
meaning of the instrument, and the intention of the parties
must be gathered from the face of the document without the
assistance of parol evidence or any other extrinsic aids.”
Rakowski, 472 N.E.2d at 794. “[T]he question of whether a con-
tract is clear or ambiguous is a question of law for the court.”
Omnitrus Merging Corp. v. Ill. Tool Works, Inc., 628 N.E.2d 1165,
1168 (Ill. App. Ct. 1993).
No. 20-1906                                                    9

    We hold that the 2017 Settlement Agreement unambigu-
ously resolved “all claims that were filed or could have been
filed in the Cook County litigation” and that this broad lan-
guage encompassed the claims brought in GTL’s third-party
complaint against Platinum in the Missouri Litigation. In
reaching this conclusion, we begin narrowly with the plain
language of that release before expanding our analysis to
other contractual provisions evidencing the parties’ intent to
have broadly released GTL’s claims.
          1. The release itself is unambiguous.
    “Illinois uses in general a ‘four corners’ rule in the inter-
pretation of contracts, holding … that ‘if the language of a
contract appears to admit of only one interpretation, the case
is indeed over.’” Bourke v. Dun & Bradstreet Corp., 159 F.3d
1032, 1036 (7th Cir. 1998) (quoting AM Int’l, Inc. v. Graphic
Mgmt. Assocs., Inc., 44 F.3d 572, 574 (7th Cir. 1995)); see also
Thompson v. Gordon, 948 N.E.2d 39, 47 (Ill. 2011) (“If the words
in the contract are clear and unambiguous, they must be given
their plain, ordinary and popular meaning.”). Ambiguity
only arises in a contract “if it is capable of being understood
in more than one sense.” Cannon, 752 F.3d at 1089 (citing Whit-
lock, 581 N.E.2d at 667; Farmers Auto. Ins. Ass’n v. Kraemer,
857 N.E.2d 691, 693 (Ill. App. Ct. 2006)).
    Logically, the “plain, ordinary and popular meaning” of
the broad, unqualified language of the release entails a broad,
unqualified release of claims. See Thompson, 948 N.E.2d at 47.
In fact, we cannot conceive of how “all claims that were filed
or could have been filed” could be construed as anything but
“clear and explicit,” as the phrase is not “capable of being un-
derstood in more than one sense.” Cannon, 752 F.3d at 1089.
The language means precisely what it says: the parties have
10                                                No. 20-1906

resolved all claims that “were filed or could have been filed.”
Admitting of only one interpretation, the issue, then, “is in-
deed over.” Bourke, 159 F.3d at 1036.
    The parties can, and do, debate whether the claims in the
third-party complaint fall within this phrase’s reach (i.e.,
whether those claims in fact “could have been filed”). That
dispute is not one of interpretation or ambiguity, however,
but rather one of the appropriate application of this otherwise
clear language. Stated differently, if GTL could in fact have
brought its claims from the third-party complaint in the Cook
County Litigation, then the language of the 2017 Settlement
Agreement would unquestionably bar GTL from bringing
those claims now, an assertion GTL cannot genuinely dispute.
     That leaves only one question: whether GTL could have
brought its claims in the Cook County Litigation. In short, the
2017 Settlement Agreement settled GTL’s claims about Plati-
num breaching the Marketing Agreement by failing to ensure
its employees conducted themselves honestly and fairly. In all
meaningful respects, the third-party complaint encapsulated
the same claims, alleging that Platinum failed to ensure its
employees conducted themselves honestly and fairly. There-
fore, GTL “could have” brought—indeed, likely actually
brought—the claims from the third-party complaint in the
earlier Cook County Litigation.
    Parsing the specific claims brought in each suit highlights
the relevant similarities. In the Cook County Litigation, GTL
sued Platinum under broad breach of contract and fraud
claims: “Platinum materially breached its contractual obliga-
tions under the Marketing Agreement by failing to ensure
that its employees and the Independent Solicitors solicited
and procured applications in accordance GTL’s Advertising
No. 20-1906                                                   11

Policy and Code of Ethical Market Conduct so as to avoid ex-
posing GTL to claims similar to those made in the Casper
Lawsuit.” The referenced Advertising Policy and Code of Eth-
ical Market Conduct required that marketers, like Platinum,
be “honest and fair,” “engage in fair competition,” and en-
gage in “fair dealing and good faith.” GTL essentially claimed
in the Cook County Litigation that Platinum failed to live up
to these shared expectations in supervising its employees and
Independent Solicitors. Based on these claims, GTL sought
damages for the injuries it “suffered, and continues to suffer,
as a direct and proximate result of Platinum’s breaches of the
Marketing Agreement.”
    Next, in GTL’s third-party complaint against Platinum in
the Missouri Litigation, GTL repeated that Platinum must en-
sure its agents “compl[y] with all local, state, and federal laws
and regulations” and that Platinum would ensure its
“agents … comply with[] all of GTL’s company procedures
and rules concerning advertising policies, marketing guide-
lines, and GTL’s code of ethical market conduct.” GTL then
sought indemnification because Platinum made “certain neg-
ligent misrepresentations concerning [Grisham’s] answers to
an insurance policy application.” GTL complained of Plati-
num “negligent[ly] supervising and monitoring its agents in
the marketing and selling of insurance policies.” GTL also al-
leged Platinum and or its agents made “intentional actions or
omissions in the solicitation and procurement of the insur-
ance policy application of [Grisham].” While some of these
claims were colored in terms of the specific facts leading to
Grisham’s dispute, at base, the claims in the third-party com-
plaint contended that Platinum negligently trained and su-
pervised its employees and agents, which breached the
12                                                  No. 20-1906

Marketing Agreement, violated GTL’s ethical and marketing
rules, and led to the sale of GTL’s products in improper ways.
    GTL thus brought claims against Platinum in both suits
that swept more broadly than the particulars of Platinum’s al-
leged misconduct connected to the specific insurance policies
sold to Casper or Grisham. Even those claims that centered on
facts specific to Grisham’s lawsuit still “could have been filed
in the Cook County litigation” because, as discussed below,
GTL knew of those claims at the time it entered the 2017 Set-
tlement Agreement. Accordingly, GTL is now barred by the
2017 Settlement Agreement from bringing those claims.
    On appeal, GTL urges a crimped and unconvincing inter-
pretation of the 2017 Settlement Agreement. GTL argues that
the agreement elsewhere provides that “GTL’s Cook County
lawsuit and all appeals related to that lawsuit shall hereinaf-
ter be referred to as the ‘Cook County litigation.’” GTL asserts
that this definition of “Cook County litigation” does not in-
clude arbitration, thus limiting the agreement’s reach. In
GTL’s view, once the court compelled the Cook County Liti-
gation to arbitration, all the claims alleged therein accordingly
arose not in “litigation” but in a separate and distinct arbitra-
tion. GTL therefore contends that it could not have brought
the third-party complaint claims in the Cook County Litiga-
tion, and the 2017 Settlement Agreement does not bar them
now.
    We “will not interpret a contract in a manner that would
nullify or render provisions meaningless, or in a way that is
contrary to the plain and obvious meaning of the language
used.” Thompson, 948 N.E.2d at 47. GTL’s argument implies
there were never any claims brought in litigation because the
claims in the Cook County Litigation were moved to an
No. 20-1906                                                   13

arbitral forum. It goes without saying, if we deemed all the
claims filed in the complaint to the Circuit Court of Cook
County as not “filed in the Cook County litigation” because
the state court later compelled the parties to arbitrate the mat-
ter, then we would undermine the release in its entirety; the
release would reach zero claims and have no effect. We de-
cline to assume the parties intended to include such a “mean-
ingless” provision. See id.
    Furthermore, contrary to GTL’s proposition, the specific
reference to the Cook County Litigation in the 2017 Settlement
Agreement, without more, does not automatically limit the
scope of GTL’s release of its claims against Platinum. See
Crosby v. City of Chicago, 949 F.3d 358, 361 (7th Cir. 2020) (re-
jecting the argument that “an agreement’s reference to a spe-
cific claim always limits an otherwise general release to only
the claim mentioned”). The release of “all claims that were
filed or could have been filed in the Cook County litigation”
is of course constrained by “Cook County litigation.” If GTL
had brought claims that it could not have brought in the Cook
County Litigation, then the release would clearly not impede
GTL’s pursuit of those claims. We need not entertain that
counterfactual because the third-party complaint claims
“could have been filed in the Cook County litigation,” barring
GTL’s pursuit of them now.
          2. Other provisions of the 2017 Settlement Agreement
             confirm that the release is unambiguous.
   Our analysis could end here, but GTL attempts to make
ambiguous the otherwise clear release in the 2017 Settlement
Agreement based on other contractual provisions that, in
GTL’s view, illustrate a contrary intent by the parties. As Illi-
nois courts have said: “The scope and effect of a release are
14                                                  No. 20-1906

controlled by the intention of the parties. Particularly with a
release, this intent is discerned from the language used and the
circumstances of the transaction.” Farmers Auto., 857 N.E.2d at
694 (citations and internal quotation marks omitted). “The in-
tention of the parties to contract must be determined from the
instrument itself, and construction of the instrument where
no ambiguity exists is a matter of law.” Whitlock, 581 N.E.2d
at 667. We therefore examine the rest of the instrument before
us and hold that its relevant provisions conform with and re-
inforce our view that the parties intended for GTL to broadly
release its claims against Platinum, including the claims at is-
sue here. Accordingly, the 2017 Settlement Agreement is un-
ambiguous, and GTL is barred from bringing those claims.
    Beyond the plain text of the release, we glean strong evi-
dence of the parties’ intent from their decision in the 2017 Set-
tlement Agreement to excise the indemnification exclusion
from the 2015 Settlement Agreement. Initially, in section 10 of
the 2015 Settlement Agreement, the parties specifically ex-
cluded from the agreement “existing and future claims” of in-
demnification GTL may have against Platinum. In other
words, GTL reserved its right to later sue Platinum for indem-
nification.
    Yet, in the 2017 Settlement Agreement, GTL and Platinum
reversed course when they expressly terminated section 10
from the 2015 Settlement Agreement, indicating a new under-
standing between and intent by the parties. GTL could have—
as it had in the 2015 Settlement Agreement—included express
contractual language to preserve certain claims, including
those claims it then had in the Missouri Litigation against
Platinum. GTL did not and instead agreed to terminate the
No. 20-1906                                                    15

one provision, section 10, from the 2015 Settlement Agree-
ment that might have preserved those claims.
    A simple chronology underscores the significance of
GTL’s decision to terminate section 10. The parties entered
the 2017 Settlement Agreement as part of the Cook County
Litigation on February 28, 2017, but the Missouri Litigation
began more than two months earlier, on December 8, 2016.
Therefore, GTL knew of its Missouri Litigation claims well in
advance of its agreement to resolve and settle “all claims that
were filed or could have been filed in the Cook County litiga-
tion.” Moreover, in formulating the 2017 Settlement Agree-
ment, GTL and Platinum’s express departure from the 2015
Settlement Agreement strongly suggests that—unlike the
2015 Settlement Agreement that reserved GTL’s right to sue
later for indemnification—GTL forfeited any indemnification
rights relevant to Platinum. GTL’s third-party complaint not
only alleged indemnification claims but also premised those
claims on the same allegations raised in the Cook County Lit-
igation. All told, the express termination of the section 10 in-
demnification clause, coupled with the fact that GTL knew of
any potential claims it had against Platinum in the Missouri
Litigation prior to agreeing to the 2017 Settlement Agreement,
solidifies our conclusion that GTL could have brought the
third-party complaint claims in the Cook County Litigation.
    Next, GTL’s resort to certain contract recitals—introduc-
tory statements that commonly precede a contract to state a
contract’s purpose—in the 2017 Settlement Agreement falls
short. Even if “recitals are not [an] operational part of [a] con-
tract between the parties, they reflect the intent of the parties
and influence the way the parties constructed the contract.”
Hagene v. Derek Polling Constr., 902 N.E.2d 1269, 1274 (Ill. App.
16                                                      No. 20-1906

Ct. 2009) (alterations in original) (quoting First Bank & Tr. Co.
of Ill. v. Village of Orland Hills, 787 N.E.2d 300, 311 (Ill. App. Ct.
2003)); see also Farmers Auto., 857 N.E.2d at 693 (“General
words of release are restrained in effect by the specific recitals
contained in the instrument.”). Based on the recitals, GTL ar-
gues “it is unreasonable to interpret the Settlement Agree-
ment as a general release relating to or arising out of claims
unrelated to the arbitration dispute.” GTL principally relies
on paragraph D, which provides that “[t]o avoid further liti-
gation costs and expenses, and without admitting any liabil-
ity, the Parties now desire to settle the Arbitration and civil
lawsuit according to the following terms.” GTL points to
Gladinus v. Laughlin, 366 N.E.2d 430 (Ill. App. Ct. 1977), to sup-
port its view that paragraph D’s specific reference to the law-
suit should constrain the otherwise broad release later in-
cluded in the 2017 Settlement Agreement. See id. at 432 (“Illi-
nois courts will restrict the language of a general release to the
thing or things intended to be released and refuse to interpret
generalities so as to defeat a valid claim not then in the minds
of the parties.”).
    GTL overstates Gladinus. In narrowly interpreting a broad
release, the Gladinus court relied on factors including “very
specific indicia of the parties’ intent to restrict ostensibly
broad language” and claim-specific coding. See Crosby, 949
F.3d at 361 (discussing Gladinus). The Gladinus court consid-
ered a settlement check given to the plaintiff to satisfy a prop-
erty damage claim. See 366 N.E.2d at 431. On its back, the
check also included a release of “all claims.” See id. Despite
this apparently general release, the court held the release did
not preclude future litigation for personal injury claims. See
id. at 432–33.
No. 20-1906                                                  17

    Later analyzing that case in Crosby v. City of Chicago, how-
ever, we noted that although the check contained a broad re-
lease on its back, the settlement check was still “coded for
property damage with settlement amounts to match.”
949 F.3d at 361. Specifically, the Gladinus “court held that the
front of the check established ‘the understanding of all con-
cerned parties that the release affected her claim for property
damage only and not her action for personal injuries.’” Id.
(emphasis added) (quoting Gladinus, 366 N.E.2d at 432–33).
    Even though the Gladinus court read the release before it
to only apply narrowly, we reached a different conclusion in
Crosby, in which we read a release contained in a settlement
for § 1983 excessive force claims to apply broadly. See id. at
359. Crosby “agreed to do more than dismiss his existing suit
with prejudice: he also agreed to release the [defendants]
from liability for ‘all claims he had, has, or may have in the
future … arising either directly or indirectly out of the inci-
dent which was the basis of this litigation.’” Id. at 361 (some
alterations in original). We accordingly dismissed Crosby’s
new lawsuit then before us, rejecting his Gladinus-based argu-
ment that “an agreement’s reference to a specific claim always
limits an otherwise general release to only the claim men-
tioned.” See id. Indeed, “[i]t would have been odd for the set-
tlement not to mention the underlying suit that prompted it;
the desire to dispose of those claims is what drove the parties
to the bargaining table.” Id.
    The language of the 2017 Settlement Agreement resembles
the language of Crosby more than of Gladinus. Like Crosby’s
release of “all claims” he “may have in the future,” id., GTL
released “all claims” that “could have been filed.” This release
does not contain the sort of narrowing language “coded” for
18                                                   No. 20-1906

specific claims on which the Gladinus court relied to reach its
different outcome. See id. Nowhere does paragraph D reflect
an “understanding of all concerned parties that the release af-
fected” GTL’s claim against Platinum in the Cook County Lit-
igation “only and not [GTL’s] action” against Platinum for the
same claims in other lawsuits. See Gladinus, 366 N.E.2d at 432–
33. Even though the release mentions “Cook County Litiga-
tion,” it plainly extends broadly to claims that “could have
been filed” therein, including the claims now before us. Fur-
thermore, the recital in paragraph D stating the parties’ intent
“to settle the Arbitration and civil lawsuit according to the fol-
lowing terms” does not provide “very specific indicia of the
parties’ intent to restrict ostensibly broad language” con-
tained in the binding portion of the contract. See Crosby, 949
F.3d at 361. In fact, the recital necessarily incorporates the
broad language of the contract’s release in agreeing to resolve
their dispute “according to the following terms.” Finally, the
mere mention of the “civil lawsuit” in paragraph D is insuffi-
cient, without more, to permit the narrowing construction
GTL now seeks. “It would have been odd for the settlement
not to mention the underlying” Cook County Litigation; “the
desire to dispose of those claims is what drove the parties to
the bargaining table.” Id.
    Finding the 2017 Settlement Agreement unambiguous, the
district court correctly granted summary judgment to Plati-
num because the 2017 Settlement Agreement barred GTL
from bringing the claims in its third-party complaint. Having
determined that the agreement precludes GTL from bringing
those claims, we need not address whether res judicata also
barred those claims.
No. 20-1906                                                          19

        B. Attorneys’ Fees
    The second issue on appeal is whether the district court’s
award of 150% of the ultimate relief secured as attorneys’ fees
was “reasonably proportionate.” After the district court
granted summary judgment for Platinum in its first order,
Platinum invoked the 2017 Settlement Agreement to seek at-
torneys’ fees of $210,476.25 based on the $72,296.734 in contro-
versy. Applying the 2017 Settlement Agreement provision
that “the prevailing Party in any lawsuit brought to enforce
this Agreement shall be awarded its reasonable costs and at-
torneys’ fees, but such an award must be reasonably propor-
tionate to the ultimate relief secured by the prevailing Party,”
the district court concluded that, while reasonable,
$210,476.25 was not a proportionate amount. Accordingly, the
court reduced Platinum’s requested attorneys’ fees to
$108,445.10 (or 150% of the $72,296.73 in relief secured).
    Before turning to the merits of GTL’s challenge to this de-
cision, we must resolve the dispute over the appropriate
standard of review. In its opening brief, GTL calls on us to
apply de novo review because “[w]e review [a] court’s inter-
pretation of [a] contract[] de novo.” Chemetall GMBH v. ZR
Energy, Inc., 320 F.3d 714, 720 (7th Cir. 2003). By contrast, Plat-
inum argues for application of an abuse-of-discretion review
because “[d]istrict courts have wide discretion in determining
the appropriate amount of attorneys’ fees and costs; therefore,
our review of such determinations is limited to a highly def-
erential abuse of discretion standard.” Spegon v. Cath. Bishop
of Chi., 175 F.3d 544, 550 (7th Cir. 1999).


    4
    This is the sum of the amount paid to settle Grisham’s claim and the
amount paid to defend Grisham’s claim.
20                                                         No. 20-1906

    In this case, the applicable standard of review turns on the
nature of each individual argument. See Thomas v. Gen. Motors
Acceptance Corp., 288 F.3d 305, 307 (7th Cir. 2002) (“The proper
standard of review depends on the character of the ruling
sought to be reviewed.”). Between its briefing and oral argu-
ment, GTL oscillates between the contention that “reasonably
proportionate” requires a 1:3 proportion (necessitating a re-
duction by this Court in the amount of fees awarded)5 and the
contention that “reasonably proportionate” is ambiguous (ne-
cessitating a remand for the trial court to consider parol evi-
dence to determine the parties’ intent). GTL never reconciles
these mutually exclusive views. We will first review de novo
GTL’s two arguments addressing the appropriate meaning of
“reasonably proportionate.” Cf. Tax Track Sys. Corp. v. New
Inv. World, Inc., 478 F.3d 783, 788 (7th Cir. 2007) (“The stand-
ard of review for the award of attorneys’ fees has been the
subject of some debate in this case. We review the meaning of
the contract term ‘substantially prevailing’ de novo.”). Reject-
ing both, we next turn to the appropriateness of the district
court’s award of attorneys’ fees—the thrust of the parties’ dis-
pute—which we review for abuse of discretion. See Anderson
v. AB Painting & Sandblasting Inc., 578 F.3d 542, 544 (7th Cir.
2009) (applying abuse-of-discretion review to the award of
fees but applying de novo review to the district court’s legal
analysis).



     5
     At oral argument, GTL for the first time on appeal advocated that
“proportionate” means a one-to-one ratio. GTL’s tendency to alternate be-
tween different proportions only underscores that the parties intended the
“reasonably proportionate” language to be applied, in the discretion of a
judge, to the specific facts in a given dispute.
No. 20-1906                                                   21

          1. The 2017 Settlement Agreement does not require an
             award in a 1:3 proportion.
     Without question, the parties did not, as GTL argues, in-
tend for “reasonably proportionate” to exclusively mean a 1:3
proportion (or any other specific proportion). “[A] court can-
not alter, change or modify existing terms of a contract, or add
new terms or conditions to which the parties do not appear to
have assented.” Thompson, 948 N.E.2d at 51. Had the parties
intended a one-third proportion, and only a one-third propor-
tion, they would have said “such an award must be [one third
of] the ultimate relief secured,” and not, as they did, “such an
award must be reasonably proportionate to the ultimate relief
secured.” We will not make that edit now.
   The parties clearly intended a more malleable standard for
determining attorneys’ fees. Establishing ex ante that one pro-
portion for attorneys’ fees should govern all future legal dis-
putes, regardless of the specific facts and issues at hand,
makes little sense for sophisticated parties such as GTL and
Platinum. Not all legal disputes are created equally: some can
be resolved swiftly and therefore inexpensively while others
present complex legal questions requiring substantial time
and resources of the parties and their counsel.
    The Illinois cases GTL cites to suggest that the 2017 Settle-
ment Agreement requires a one-third proportion are inappo-
site. See Will v. Nw. Univ., 881 N.E.2d 481, 488 (Ill. App. Ct.
2007) (affirming a “trial court’s one-third fee award”); Blank-
enship v. Dialist Int’l Corp., 568 N.E.2d 503, 508 (Ill. App. Ct.
1991) (same). In Will, the parties expressly contracted to per-
mit a one-third contingency fee, thereby rendering that
amount reasonable. 881 N.E.2d at 488. By contrast, GTL and
Platinum here chose not to mandate a specific proportion, so
22                                                  No. 20-1906

we are not confined to reading their contract as requiring a
one-third proportion. In Blankenship, the court never consid-
ered proportionality as a factor in assessing attorneys’ fees, so
the case speaks only to the court’s view that a one-third fee is
permissible, if not “normal,” see 568 N.E.2d at 508, which is
not the same as saying it is the only acceptable proportion.
   Finding no contractual language or case law supporting
GTL’s one-size-fits-all reading of the “reasonably proportion-
ate” language, we decline to rewrite the parties’ contract to
say something it does not.
          2. The 2017 Settlement Agreement is not ambiguous.
    Beyond finding that “reasonably proportionate” does not
necessitate a specific proportion, we also conclude the term is
not ambiguous under relevant case law. “In Illinois, a contract
is considered ambiguous if it is capable of being understood
in more than one sense.” Cannon, 752 F.3d at 1089 (citing Whit-
lock, 581 N.E.2d at 667; Farmers Auto., 857 N.E.2d at 693). A
contract deemed ambiguous may be submitted to a jury to de-
termine the parties intent; however, “evidence [is] given to
the jury” only when “objective evidence of ambiguity [is] pre-
sented first to the judge, and only if the judge concludes that
it establishes a genuine ambiguity.” Home Ins. Co. v. Chi. &
Nw. Transp. Co., 56 F.3d 763, 768–69 (7th Cir. 1995); see also
Whitlock, 581 N.E.2d at 667 (“Where a court determines that a
contract is ambiguous, its construction is then a question of
fact, and parol evidence is admissible to explain and ascertain
what the parties intended.”). The district court below did not
No. 20-1906                                                                23

find this contractual term to “establish[] a genuine ambigu-
ity,”6 see Home Ins., 56 F.3d at 769, nor do we now.
    As GTL helpfully illustrates, the disputed language, “rea-
sonably proportionate,” has a clear meaning. Despite encom-
passing a range of permissible amounts, it remains under-
stood in a singular sense. Let us begin with the second word
in the disputed phrase: “proportionate,” from the root “pro-
portion.” Dictionaries define “proportion” to mean “the rela-
tion of one part to another or to the whole with respect to
magnitude, quantity, or degree : relative size : RATIO.” Pro-
portion, Webster’s Third New International Dictionary 1819


    6 GTL points to the following discussion by the district court to argue
the district court found the contract ambiguous:
        Unfortunately, the contract language—“reasonably pro-
        portionate to the ultimate relief”—does leave some room
        for interpretation. The parties could have selected an ex-
        act ratio. For example, they could have said 50%, 100%,
        150% of the total monetary value of the relief obtained. Or
        they could have imposed a percentage cap: no more than
        150% or 200% of the monetary value. Or an overall cap:
        no more than $100,000 or $200,000 or even $1 million. Any
        of these elaborations would have made this Court’s task
        easier. Another complication is the absence of any cita-
        tions in the parties’ briefs to case law applying propor-
        tionality language in a contract.
The district court does not state the contract language is ambiguous but ra-
ther states its view that the parties left to a judge the determination of ap-
propriate attorneys’ fees in particular disputes. In fact, the district court
later found that “[p]erhaps this uncertainty is exactly what the parties in-
tended and envisioned; if not, they should have chosen their words with
greater precision.” Accordingly, what GTL characterizes as ambiguous in
the parties’ contract, the district court appropriately read as entrusting it
with discretion.
24                                                         No. 20-1906

(1993); see also Disproportionate, Black’s Law Dictionary 593
(11th ed. 2019) (defining disproportionate as “[h]aving too
much or too little in relation to something else; not suitable in
comparison with something else in size, amount, importance,
etc.”). Furthermore, Illinois law, which governs interpretation
of the contract before us, also encourages courts assessing at-
torneys’ fees to consider “whether there is a reasonable con-
nection between the fees and the amount involved in the liti-
gation.” Kaiser v. MEPC Am. Props., Inc., 518 N.E.2d 424, 428
(Ill. App. Ct. 1987). Traditionally, consideration of propor-
tionality is not mandatory under Illinois law, see J.B. Esker &
Sons, Inc. v. Cle-Pa’s P’ship, 757 N.E.2d 1271, 1277 (Ill. App. Ct.
2001) (“[A]ttorney fees may be reasonable even if the fees are
disproportionate to the monetary amount of an award.”), but
the 2017 Settlement Agreement requires such consideration.
Therefore, an award of attorneys’ fees pursuant to that agree-
ment must bear some “relation” to the relief secured.
    The 2017 Settlement Agreement begs the obvious ques-
tion: what “relation” is permissible? The first word in the dis-
puted phrase, “reasonably,” helps answer our open question
and cabins the otherwise wide breadth (and potentially am-
biguous reach) of “proportionate.” Black’s Law Dictionary de-
fines the root word “reasonable” as “[f]air, proper, or moder-
ate under the circumstances; sensible.” Reasonable, Black’s
Law Dictionary 1518 (11th ed. 2019). Illinois law further illu-
minates the contours of “reasonably proportionate” because
attorneys’ fees must always be reasonable in Illinois based on
a slate of eight factors (the “Powers factors”).7 Taking both


     7 “To determine a reasonable fee award, a court must consider (1) the
skill and standing of the attorney employed, (2) the nature of the cause,
No. 20-1906                                                                 25

words in the disputed phrase together, attorneys’ fees that
must be “reasonably proportionate” to the ultimate relief
translates to attorneys’ fees that must bear a sensible relation
to the ultimate relief under the Powers factors.
   While “reasonably” (or “reasonably proportionate”) en-
compasses a range of permissible values, it is nevertheless un-
ambiguous, even under Illinois law.8 The breadth of the
phrase merely means that a range of proportions can share a
sensible relation to the underlying relief secured,9 and that


(3) the novelty and difficulty of the questions, (4) the amount and im-
portance of the subject matter, (5) the degree of responsibility in the man-
agement of the case, (6) the time and labor required, (7) the usual and cus-
tomary charges in the community, and (8) the benefits resulting to the cli-
ent.” Powers v. Rockford Stop-N-Go, Inc., 761 N.E.2d 237, 240 (Ill. App. Ct.
2001) (emphasis added).
    8 The argument GTL makes that “reasonably proportionate” is ambig-

uous is more accurately characterized as an argument that the language is
vague. See Lawrence B. Solum, The Interpretation-Construction Distinction,
27 Const. Comment. 95, 97–98 (2010). For present purposes, the words
“reasonably proportionate” are vague, not ambiguous, which calls for
contract construction, not interpretation. Id. at 98 (“[L]egal texts can (usu-
ally) be resolved by interpretation, but … vagueness always requires con-
struction.”); id. at 100 (“[I]nterpretation yields semantic content, whereas
construction determines legal content or legal effect.”). Therefore, the dis-
trict court engaged in contract construction to “give[] legal effect to the se-
mantic content of [the] legal text” in the 2017 Settlement Agreement. See
id. at 103.
    9 A hypothetical helps illuminate this point. If a homeowner con-
tracted with a painter to paint her house “reasonably blue,” we would not
say that contractual term is ambiguous; rather, we would say the parties
intended to give the painter some leeway in choosing what color to paint
the house. The painter could comply with the contract by using sapphire,
cerulean, cobalt, indigo, or any other shade of blue paint. Clearly, though,
26                                                             No. 20-1906

relationship should naturally ebb and flow with the complex-
ity of and resources poured into a dispute.
   The unambiguous character of “reasonable” is no better
evidenced by its ubiquity in the law.10 To suggest otherwise
would sanction litigants artfully characterizing as ambiguous
myriad legal terms of art. It would invite “fertile legal ‘imag-
ination [to] conjure up hypothetical cases in which the mean-
ing of (disputed) terms will be in nice question.’” Grayned v.
City of Rockford, 408 U.S. 104, 110 n.15 (1972) (quoting Am.
Commc’ns Ass’n v. Douds, 339 U.S. 382, 412 (1950)).


the painter could not use red paint. The language is broad—perhaps even
vague—but not ambiguous.
     Just as “reasonably blue” is not ambiguous because it encapsulates
many shades of blue, “reasonably proportionate” is not ambiguous
simply because it potentially encapsulates many proportions. None could
say (and it would be an abuse of discretion for a district court judge to
find) that a 1,000,000,000:1 ratio is “reasonably proportionate” because sel-
dom would that relation be sensible to the ultimate relief. Nevertheless, a
3:2 ratio (adopted by the district court in this case) or a 1:3 ratio (endorsed
by GTL) can both be “reasonably proportionate” to the relief secured in
the same way that teal and navy can both be “reasonably blue.” The par-
ties could have required a 1:3 ratio just as the homeowner could have re-
quired teal paint; but the parties instead used language to permit a range
of outcomes.
     10 See,
           e.g., U.S. Const. amend. IV (prohibiting “unreasonable searches
and seizures”); Terry v. Ohio, 392 U.S. 1, 10 (1968) (providing for a Terry
stop upon an officer finding “reasonable suspicion”); Stephen G. Gilles,
On Determining Negligence: Hand Formula Balancing, the Reasonable Person
Standard, and the Jury, 54 Vand. L. Rev. 813, 822 (2001) (“For as long there
has been a tort of negligence, American courts have defined negligence as
conduct in which a reasonable man (nowadays, a reasonable person)
would not have engaged.”).
No. 20-1906                                                            27

“Condemned to the use of words, we can never expect math-
ematical certainty from our language.” Id. at 110. Accord-
ingly, “reasonably proportionate,” as broad a phrase as it
might be, is not ambiguous. Rather, it unambiguously re-
quires that attorneys’ fees bear some sensible relation to the
ultimate relief, leaving to the district judge the task of apply-
ing that language to the facts at hand.
            3. The district court did not abuse its discretion in
               awarding Platinum attorneys’ fees amounting to
               150% of the ultimate relief secured.
    Rejecting GTL’s contention that a 1:3 proportion is re-
quired under the contract as well as GTL’s attempt to make
ambiguous the attorneys’ fees provision, we are now left with
assessing whether the district court selected a reasonably pro-
portionate award. Distinct from any interpretation of the con-
tract, which we reviewed de novo, the district court’s decision
to award attorneys’ fees in the amount of 150% of the ultimate
relief secured turned on its construction of that contract.11 We
therefore review how the district court applied and “en-
forced” the “reasonably proportionate” contractual language
for abuse of discretion. See Powers, 761 N.E.2d at 240 (“[C]on-
tract provisions regarding attorney fees should be strictly con-
strued and enforced at the discretion of the trial court.” (emphasis
added)). A district court enjoys “significant deference in fee
matters because: (1) it possesses ‘superior understanding of
the litigation and [there exists a] desirability of avoiding fre-
quent appellate review of what essentially are factual


    11 See supra note 8 (discussing the difference between contract inter-
pretation and contract construction, with the latter referring to a court
“giv[ing] legal effect to the semantic content of a legal text”).
28                                                    No. 20-1906

matters.’; (2) the need for uniformity in attorneys’ fees awards
is not great enough to warrant appellate review of minutia;
and (3) the desirability of avoiding ‘a second major litigation’
strictly over attorneys’ fees is high.” Spellan v. Bd. of Educ. for
Dist. 111, 59 F.3d 642, 645 (7th Cir. 1995) (alteration in original)
(citations omitted) (quoting Hensley v. Eckerhart, 461 U.S. 424,
437 (1983)). We hold the district did not abuse its discretion.
     Recognizing that the parties’ contract requires any award
be both reasonable and proportionate, the court disaggre-
gated its analysis for each requirement. First, the district court
found the requested attorneys’ fees to be reasonable by apply-
ing the eight Powers factors. The thrust of its analysis turned
on the fact that the amount requested, $210,476.25, reflected
the actual amount billed and paid by Platinum in this complex
litigation that would affect Platinum’s potentially wide-
reaching liability. See Spegon, 175 F.3d at 552 (concluding that
fees may be reasonable if a “fee-paying client” would pay
them). To that end, the district court relied on “detailed time
sheets” and “affidavits that all of the attorneys’ rates are what
they customarily charge.” See Powers, 761 N.E.2d at 240 (re-
quiring consideration of “(7) the usual and customary charges
in the community”). It also found that “counsel’s skill showed
throughout its management of the present action” and
“brought many benefits to bear for their client.” See id. (requir-
ing consideration of “(1) the skill and standing of the attorney
employed” and “(8) the benefits resulting to the client”).
    At the same time, the district court meaningfully engaged
with and dismissed GTL’s grievances about insufficient or
questionable billing documentation. See id. (requiring consid-
eration of “(3) the novelty and difficulty of the questions” and
(6) the time and labor required”). The time sheets examined
No. 20-1906                                                 29

by the district court revealed that Platinum’s counsel properly
separated billable from non-billable work. GTL argued that
multiple partners working on this case was “duplicative,” but
the district court found this concern unwarranted because this
was a “long-standing and multi-faceted dispute” where “the
outcome of this smaller piece of the puzzle could have
broader ramifications.” Such a dispute naturally demands
greater attention. Finally, the court reiterated Platinum’s ac-
tual payment of the amount billed strongly supported the rea-
sonableness of those fees.
    Furthermore, the court addressed GTL’s concerns that this
low-stakes lawsuit does not warrant such a large award. See
id. (requiring consideration of “(2) the nature of the cause”
and “(4) the amount and importance of the subject matter”).
A fee award of $210,476.25 is appreciably larger than the
$72,296.73 at issue in this dispute, but that does not automat-
ically render it unreasonable. As we have said:
      To say that a court should give “increased re-
      flection” before awarding attorney’s fees that
      are several times the amount of the actual dam-
      ages is nothing more than to say that a compar-
      atively large fee request raises a red flag. As we
      just said, in many cases the amount in contro-
      versy and the complexity of the case will track
      with one another. But small claims can be com-
      plex and large claims can be very straightfor-
      ward. So while a fee request that dwarfs the
      damages award might raise a red flag, measur-
      ing fees against damages will not explain
      whether the fees are reasonable in any particu-
      lar case.
30                                                    No. 20-1906

Anderson, 578 F.3d at 546. Therefore, large awards are not per
se unreasonable, even if they may presumptively “raise a red
flag.” Id. “[I]t is no surprise that the cost to pursue a contested
claim will often exceed the amount in controversy.” Id. at 545.
In this case, the district court appropriately found the re-
quested relief to be reasonable after consideration of the dis-
pute’s complexity and ramifications. Thus, it did not abuse its
discretion.
   Second, the district court turned to analyze whether the
requested relief of $210,476.25 was reasonably proportionate to
the $72,296.73 secured by Platinum. It concluded that the re-
quested fees were not and reduced them to $108,445.10, or
150% of the ultimate relief secured. We hold this too was not
an abuse of discretion.
    As set forth above, Illinois courts permit consideration of
proportionality in calculating attorneys’ fees but do not re-
quire it. See Kaiser, 518 N.E.2d at 428; J.B. Esker, 757 N.E.2d at
1277. On appeal, GTL admits that in its “diligent research” it
could not identify a similar “contractual fee-shifting provi-
sion [that] has been interpreted in any Illinois published deci-
sion or in the published decision of any other jurisdiction.”
The district court, also finding no Illinois case law speaking
directly to how it should determine proportionate attorneys’
fees, looked elsewhere. This approach is consistent with what
an Illinois court confronted with the same dilemma might do.
See Racky v. Belfor USA Grp., Inc., 83 N.E.3d 440, 471 (Ill. App.
Ct. 2017) (“While it is well settled that federal decisions are
not binding on Illinois state courts, federal decisions can be
considered to be persuasive authority, and they may be fol-
lowed if we believe the federal analysis to be reasonable and
logical.” (citations omitted)).
No. 20-1906                                                    31

    Scouring the law for a useful analogue, the district court
arrived at the Prison Litigation Reform Act (“PLRA”), which
allows successful prisoner litigants to recover attorneys’ fees
so long as the fees are “proportionately related to the court
ordered relief for the violation.” 42 U.S.C. § 1997e(d)(1)(B)(i);
see also id. § 1997e(d)(1)(A) (requiring the fee also be “reason-
ably incurred”). The PLRA language is meaningfully analo-
gous to the current contract because both require proportion-
ality in awarding attorneys’ fees. The statute continues to
cabin the size of potential awards by instructing that an award
not be “greater than 150 percent of the judgment.” Id.
§ 1997e(d)(2); see also Pearson v. Welborn, 471 F.3d 732, 742 (7th
Cir. 2006) (applying this 150%-of-judgment cap to an award
of fees).
    The district court opted to rely on the PLRA, a federal law
passed by Congress and signed by the President, as opposed
to “simply plucking a number, or even a percentage, out of
thin air.” We find the federal analysis considered by the dis-
trict court to be “reasonable and logical,” such that an Illinois
court could rely on it as persuasive authority. See Racky,
83 N.E. 3d at 471. The court therefore found $210,476.25 not
reasonably proportionate to the relief secured and instead
awarded Platinum $108,445.10, or 150% of the $72,296.73 in
controversy. Seeing as the district court arrived at one (of po-
tentially many) “reasonably proportionate” awards for attor-
neys’ fees, we will not upset that discretionary decision. See
Powers, 761 N.E.2d at 240.
   For all these reasons, the district court did not abuse its
discretion by deciding that $108,445.10 in attorneys’ fees for
Platinum was an amount “reasonably proportionate to the ul-
timate relief secured.”
32                                               No. 20-1906

                   III.   Conclusion
   In summation, we AFFIRM the district court’s entry of sum-
mary judgment for Platinum and its award to Platinum of
$108,445.10 in attorneys’ fees.